Citation Nr: 0013122	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-26 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for injury 
of the left eye, with retained foreign bodies, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
fracture of the C6 vertebra, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied an 
increase to a disability rating in excess of 10 percent for 
fracture of the C6 vertebra.  This appeal also arises from a 
March 1997 rating decision, in which the RO denied an 
increase to a disability rating in excess of 10 percent for 
injury of the left eye, with retained foreign bodies.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for fracture of the C6 vertebra.

2.  A 1952 fracture of the veteran's C6 vertebra is currently 
manifested by moderate limitation of motion of the cervical 
spine, with x-ray evidence of spurring and osteophytes at C6.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for fracture 
of the C6 vertebra have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Codes 5285, 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his left eye and 
cervical spine disabilities have worsened, and that higher 
ratings are warranted.  A person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran has presented a well 
grounded claim, VA has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for an 
increased rating for a disability is generally well grounded 
when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The veteran claims that his 
disabilities have worsened, and the Board finds that his 
claims for increased ratings are well grounded claims.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

The veteran sustained a neck injury during service, in a 
motor vehicle accident in July 1952.  Service medical records 
indicate that the veteran was thrown from the car in which he 
was a passenger.  When he regained consciousness after the 
accident, he reported pain in his neck and chest.  X-rays 
taken in July 1952 revealed a compression fracture of the C6 
vertebra, without artery or nerve involvement.  Treating 
physicians kept the veteran's neck in a brace, and the 
veteran remained hospitalized for about ten weeks.  Medical 
records indicated that when he was discharged from the 
hospital, he had acute post-traumatic torticollis.

Records of VA and private medical treatment from 1985 to 1988 
reflect that the veteran reported headaches and joint pain, 
including neck pain.  In March 1988, MRI of the veteran's 
cervical spine showed protrusion of the discs at C4-C5, C5-
C6, and C6-C7.  In a December 1989 hearing at the RO, the 
veteran reported that he had continued to have neck pain and 
headaches since the injury during service.  He reported that 
his symptoms had worsened over time.  He reported that he had 
experienced some radiation of the neck pain since the initial 
injury.  He reported that since the 1970s he had developed 
more serious problems with his upper extremities, including 
spasms in his hands and involuntary dropping of objects.  The 
veteran indicated that he had understood, from what doctors 
had told him at the time of the accident, in 1952, that his 
neck injuries had involved more than just the C6 vertebra.

In VA outpatient treatment records, MRI of the veteran's 
cervical spine taken in 1991 showed disc protrusion at C4-C5, 
C5-C6, and C6-C7, and spur formation at C6-C7, with 
progression of the findings compared to the 1988 MRI.  In 
December 1992, the veteran reported constant neck pain and 
headaches, with occasional radiation of pain into the upper 
extremities.  In January 1993, he received cervical trigger 
point injections.

The veteran received treatment for left shoulder pain after 
slipping on ice and falling in January 1996.  In 1996, VA and 
private physicians reviewed x-rays and MRI of the veteran's 
cervical spine, and diagnosed degenerative changes, 
spondylosis, stenosis, and disc bulges.  On VA examination in 
December 1996, the veteran reported that he had dull pain in 
neck and back, daily and lasting all day.  He reported that 
he also had periods of sharp pain.  He reported that his neck 
was stiff, and frequently popped.  He reported that the neck 
pain extended to the front of his head, and he stated that he 
had numbness in both arms.  He reported that he took 
medication for pain in his neck and in his low back.  The 
examiner noted that the veteran held his neck stiff while 
walking or moving, and that he had facial grimacing with 
movement of his neck.  The ranges of motion of the veteran's 
neck, with pain, were to 35 degrees of flexion, 15 degrees of 
extension, 25 degrees of lateral bending bilaterally, and 20 
degrees of rotation bilaterally.  The examiner found that the 
veteran had normal sensation of the extremities.  X-rays of 
the cervical spine revealed no definite evidence of recent 
fracture.  There were large anterior marginal osteophytes at 
the levels of C5, C6, and C7.  There was moderate narrowing 
of the C6 to C7 interspace.  The examiner's diagnoses 
regarding the veteran's cervical spine were chronic pain and 
degenerative disease.

In June 1999, the veteran had a travel board hearing before 
the undersigned Board Member.  Unfortunately, the tape 
recorder did not record the hearing.  The Board offered the 
veteran the option of having another hearing, and the veteran 
did not request a new hearing.  Despite the failure to record 
the June 1999 hearing, the Board finds that the facts 
relevant to the veteran's claim for an increased rating for 
the C6 fracture have been properly developed, and that VA has 
satisfied its obligation under 38 U.S.C.A. § 5107(a) to 
assist the veteran in the development of that claim.

Under the rating schedule, residuals of a fracture of a 
vertebra are rated as 100 percent disabling if there is 
spinal cord involvement, if the veteran is bedridden, or if 
the veteran requires long leg braces.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1999).  If there is no cord 
involvement, but if there is abnormal mobility requiring a 
neck brace, the fracture residuals are rated as 60 percent 
disabling.  Id.  In other cases, the fracture residuals are 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  Id.  Limitation of motion of the cervical 
spine is rated at 30 percent if severe, 20 percent if 
moderate, and 10 percent if slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1999).

Recent medical evidence indicates that the veteran has 
moderate limitation of motion of the cervical spine.  Thus, a 
20 percent rating is warranted for the limitation of motion.  
X-rays have shown spurs or osteophytes of C6.  That deformity 
of the fractured vertebra warrants an additional 10 percent 
rating, for an overall rating of 30 percent for the residuals 
of the veteran's service-connected neck injury.  The evidence 
does not indicate that the veteran has severe limitation of 
motion, or other manifestations that would warrant a rating 
greater than 30 percent.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a 30 percent disability rating for fracture of 
the C6 vertebra is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.


REMAND

The veteran sustained an injury to his left eye during 
service, in August 1953, when a blasting cap exploded near 
his face.  He was found to have multiple foreign bodies in 
his left cornea.  Physicians removed the more superficial 
foreign bodies.  Over several days, the cornea healed, and 
physicians noted that the several remaining, more deeply 
imbedded, foreign bodies were not causing inflammation of the 
eye.  The treating physicians concluded that removing the 
remaining foreign bodies would probably cause more scar 
tissue than their presence.  Therefore, physicians did not 
attempt to remove the remaining foreign bodies.

Under the rating schedule, unhealed injury of the eye is 
rated according to impairment of visual acuity, field loss, 
pain, rest-requirements, or episodic incapacity.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6009 (1999).  The veteran contends 
that his left eye disability has worsened since service.  
Private medical treatment records reflect that the veteran 
underwent surgery for senile cataracts in both eyes in 1996.  
Notes in the claims file indicate that a scheduled VA 
examination of the veteran's eyes was canceled because the 
veteran had recently undergone eye surgery.

In order to obtain medical evidence regarding the current 
manifestations of the veteran's left eye disability, a VA 
examination of the veteran's eyes should be performed.  In 
addition, the examining physician should be asked to review 
the veteran's claims file and provide an opinion as to the 
relationships between the injury of veteran's left eye in 
service, with retained foreign bodies, the development and 
removal of a left eye cataract, and any current disability or 
impairment.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
VA examination of his eyes.  The 
veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review prior to the 
examination.  The examination report 
should identify and describe or measure 
any impairment of visual acuity, field 
loss, pain, rest-requirements, or 
episodic incapacity of the veteran's left 
eye.  The examiner should be asked to 
provide an opinion as to the likelihood 
of a relationship between the 1953 injury 
and retained foreign bodies and the later 
development of a cataract.  The examiner 
should also be asked to provide an 
opinion as to the likely contribution of 
the injury and retained foreign bodies, 
and the cataract and surgery, to any 
current impairment of the left eye.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



